Case 3:17-cv-01375-DMS-MDD Document 684 Filed 03/13/19 PageID.38599 Page 1 of 5



       David A. Nelson (pro hac vice)                     Karen P. Hewitt (SBN 145309)
       (Ill. Bar No. 6209623)                             kphewitt@jonesday.com
       davenelson@quinnemanuel.com                        Randall E. Kay (SBN 149369)
       QUINN EMANUEL URQUHART                             rekay@jonesday.com
       & SULLIVAN, LLP                                    JONES DAY
       500 West Madison St., Suite 2450                   4655 Executive Drive, Suite 1500
       Chicago, Illinois 60661                            San Diego, California 92121
       Telephone: (312) 705-7400                          Telephone: (858) 314-1200
       Facsimile: (312) 705-7401                          Facsimile: (844) 345-3178
                                                          [Additional counsel identified on
       Scott L. Watson (SBN 219147)                       signature page]
       scottwatson@quinnemanuel.com
       QUINN EMANUEL URQUHART                             Attorneys for Plaintiff and
       & SULLIVAN, LLP                                    Counterclaim Defendants
       865 South Figueroa Street, 10th Floor              QUALCOMM INCORPORATED
       Los Angeles, CA 90017                              AND
       Telephone: (213) 443-3000                          QUALCOMM TECHNOLOGIES,
       Facsimile: (213) 443-3100                          INC.



                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
       QUALCOMM INCORPORATED,                      Case No. 3:17-cv-1375-DMS-MDD
                            Plaintiff,             NOTICE OF QUALCOMM
                                                   INCORPORATED’S RULE 50(a)
             v.                                    MOTION FOR PARTIAL JUDGMENT
                                                   AS A MATTER OF LAW ON APPLE’S
                                                   INVENTORSHIP DEFENSES AND
       APPLE INC.,                                 COUNTERCLAIMS
                            Defendant.             Trial Date: March 4, 2019

                                                   Judge: Hon. Dana M. Sabraw
       AND RELATED COUNTERCLAIMS




                                                    -1-
                  NOTICE OF QUALCOMM’S RULE 50(a) MOTION FOR PARTIAL JUDGMENT ON INVENTORSHIP
                                                                     Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 684 Filed 03/13/19 PageID.38600 Page 2 of 5




             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
             Please take notice that, pursuant to Fed. R. Civ. P. 50(a), Plaintiff Qualcomm
       Incorporated (“Qualcomm”) hereby files its Motion For Partial Judgment As A
       Matter Of Law On Apple’s Inventorship Defenses And Counterclaims.
             Judgment in Qualcomm’s favor is appropriate because, based on the evidence
       presented at trial and the applicable legal standards, “a reasonable jury would not
       have a legally sufficient basis” to find that Apple carried its burden on this issue.
             This motion is supported by the accompanying Memorandum In Support, by
       all evidence in the record, and by such other written or oral argument and citation to
       authority presented prior to a determination on this motion.




                                                  -2-
                NOTICE OF QUALCOMM’S RULE 50(a) MOTION FOR PARTIAL JUDGMENT ON INVENTORSHIP
                                                                   Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 684 Filed 03/13/19 PageID.38601 Page 3 of 5




       DATED: March 13, 2019                    Respectfully Submitted,


                                             By /s/ Michelle Ann Clark

                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
                                                David A. Nelson (pro hac vice)
                                                (Ill. Bar No. 6209623)
                                                davenelson@quinnemanuel.com
                                                Nathan A. Hamstra (pro hac vice)
                                                (Ill. Bar No. 6286325)
                                                nathanhamstra@quinnemanuel.com
                                                500 West Madison St., Suite 2450
                                                Chicago, Illinois 60661
                                                Telephone: (312) 705-7400
                                                Facsimile: (312) 705-7401
                                                Scott L. Watson (SBN 219147)
                                                scottwatson@quinnemanuel.com
                                                Valerie A. Lozano (SBN 260020)
                                                valerielozano@quinnemanuel.com
                                                Patrick T. Schmidt (SBN 274777)
                                                patrickschmidt@quinnemanuel.com
                                                865 South Figueroa Street, 10th Floor
                                                Los Angeles, CA 90017
                                                Telephone: (213) 443-3000
                                                Facsimile: (213) 443-3100
                                                Richard W. Erwine (pro hac vice)
                                                (N.Y. Bar No. 2753929)
                                                richarderwine@quinnemanuel.com
                                                Alexander Rudis (pro hac vice)
                                                (N.Y. Bar No. 4232591)
                                                alexanderrudis@quinnemanuel.com
                                                51 Madison Avenue, 22nd Floor
                                                New York, NY 10010
                                                Telephone: (212) 849-7000
                                                Facsimile: (212) 849-7100
                                                Sean S. Pak (SBN 219032)
                                                seanpak@quinnemanuel.com
                                                Michelle A. Clark (SBN 243777)
                                                michelleclark@quinnemanuel.com
                                                50 California Street, 22nd Floor
                                                San Francisco, CA 94111
                                                Telephone: (415) 875-6600
                                                Facsimile: (415) 875-6700


                                                 -3-
               NOTICE OF QUALCOMM’S RULE 50(a) MOTION FOR PARTIAL JUDGMENT ON INVENTORSHIP
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 684 Filed 03/13/19 PageID.38602 Page 4 of 5



                                                JONES DAY
                                                Karen P. Hewitt (SBN 145309)
                                                kphewitt@jonesday.com
                                                Randall E. Kay (SBN 149369)
                                                rekay@jonesday.com
                                                John D. Kinton (SBN 203250)
                                                jkinton@jonesday.com
                                                Kelly V. O’Donnell (SBN 257266)
                                                kodonnell@jonesday.com
                                                4655 Executive Drive, Suite 1500
                                                San Diego, California 92121
                                                Telephone: (858) 314-1200
                                                Facsimile: (858) 345-3178
                                                Attorneys for Plaintiff and
                                                Counterclaim Defendants
                                                QUALCOMM INCORPORATED and
                                                QUALCOMM TECHNOLOGIES, INC.




                                                 -4-
               NOTICE OF QUALCOMM’S RULE 50(a) MOTION FOR PARTIAL JUDGMENT ON INVENTORSHIP
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 684 Filed 03/13/19 PageID.38603 Page 5 of 5




                                 CERTIFICATE OF SERVICE
             The undersigned hereby certifies that a true and correct copy of the above and
       foregoing document has been served on March 13, 2019 to all counsel of record
       who are deemed to have consented to electronic service via the Court’s CM/ECF
       system per Civil Local Rule 5.4. Any other counsel of record will be served by
       electronic mail, facsimile and/or overnight delivery.
             Executed on March 13, 2019 at San Diego, California.


                                            /s/ Michelle Ann Clark
                                              Michelle Ann Clark




                                                  -5-
                NOTICE OF QUALCOMM’S RULE 50(a) MOTION FOR PARTIAL JUDGMENT ON INVENTORSHIP
                                                                   Case No. 3:17-cv-1375-DMS-MDD
